Citation Nr: 1038385	
Decision Date: 10/13/10    Archive Date: 10/22/10	

DOCKET NO.  08-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and, if so, whether the 
claim may be allowed.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service with the Navy from September 1967 
to July 1971.  This included service in the waters of the coast 
of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the VARO in Fort 
Harrison, Montana, that determined new and material evidence had 
not been submitted to reopen a previously denied claim of 
entitlement to service connection for PTSD.  

In August 2009, the Veteran and his spouse testified in a video 
conference hearing with the Board.  The hearing transcript has 
been reviewed and is of record.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO by way of 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Evidence received since a December 2002 rating decision denying 
service connection for PTSD includes evidence which relates to an 
unestablished fact necessary to substantiate the claim, and 
creates a reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009) imposes obligations on VA in terms of its duties to 
notify and assist claimants in helping them substantiate their 
claims.

In previous letters of record, including one dated in June 2005, 
the Veteran was advised as to various types of lay, medical, and 
other evidence that could substantiate his service connection 
claim.  In addition, the letter explained the bases for denial of 
the claim that had been previously denied, and he was told that 
new and material evidence had to relate to those facts.  See Kent 
v. Nicholson, 20 Vet. App. 1, 10 (2006).  He was informed the 
reason the claim had been denied previously was that his claimed 
stressors were not corroborated.  He was told that new evidence 
had to relate to that fact.  He was also told that more specific 
details with regard to the claimed stressful incidents were 
required.  Accordingly, the Board finds that the VCAA notice 
requirements have been satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.

With respect to the duty to assist, that matter will be addressed 
in the remand portion of the decision below.  For the purposes of 
reopening a claim, the Board finds that all necessary 
notification and development has been accomplished.  


New and Material Evidence

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen a previously 
denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Service connection for PTSD was previously denied by the 
RO in December 2002.  The Veteran was notified of the 
determination by communication dated in January 2003.  He did not 
timely appeal the decision and it, therefore, became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  If, however, 
new and material evidence is received with respect to a claim 
which has been disallowed, that claim will be reopened, and if 
reopened, the claim will be reviewed on a de novo basis.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 3.156(a).  In considering whether there is 
"new and material evidence," all evidence submitted since the 
last prior final decision must be considered.  

Evidence

Evidence of record at the time of the 2002 decision included the 
service treatment records, the service personnel records, and Vet 
Center records dated in 2002.  The claim was denied because the 
Veteran did not submit a stressor statement detailing the claimed 
stressful incidents of service that he believed caused him to 
develop PTSD.  

Evidence received since the decision in 2002 includes testimony 
from the Veteran and his wife and additional VA medical records.  
Those records include a January 2009 statement from an official 
with the Adult Mental Health Services at the Western Montana 
Mental Health Center.  He referred to periodic visits with the 
Veteran since 2006.  Axis I diagnoses were listed as alcohol 
dependence, cannabis dependence, depressive disorder not 
otherwise specified, and PTSD to be ruled out.  

Also of record is a report of a VA psychiatric examination 
accorded the Veteran in September 2008.  At that time the 
examiner gave a diagnosis of depressive disorder, not otherwise 
specified.  The examiner did not provide an opinion as to the 
etiology of the depression.  With regard to PTSD, the examiner 
stated the Veteran did not describe a full range of symptoms of 
PTSD, but he added that "it is felt that a firm diagnosis of 
post-traumatic stress disorder cannot be made but given that this 
has been diagnosed by [another physician], this diagnosis should 
be considered by the Board on a rule-out basis."

The additional evidence also includes statements from the U.S. 
Army and Joint Services Records Research Center (JSRRC) (formerly 
known as the U.S. Armed Services Center for Unit Records Research 
or CURR).  

This new evidence relates to an unestablished fact necessary to 
substantiate the claim, and presents a reasonable possibility of 
substantiating the claim.  Hence, the claim is reopened with the 
submission of new and material evidence, and VA must review the 
claim in light of all the evidence, both new and old.  38 C.F.R. 
§ 3.156.  In this regard, while the new evidence does not provide 
specific corroboration of the claimed stressful experiences 
during service, in determining whether the evidence is new and 
material, evidence is presumed credible for the sole purpose of 
determining whether the case should be reopened; determinations 
of credibility and weight are made after the claim is reopened.  
Justus v. Principi, 3 Vet. App. 510 (1993).  


ORDER

New and material evidence to reopen the claim for service 
connection for a chronic acquired psychiatric disorder, to 
include PTSD, has been received.  To this extent only, the appeal 
is granted.


REMAND

During the pendency of this appeal, 38 C.F.R. § 3.304(f) 
pertaining to PTSD was amended as follows:  

(f)(3) If a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
inservice stressor.

Given the foregoing, the Board believes that the Veteran should 
be afforded a VA psychiatric examination to determine whether an 
acquired psychiatric disorder, to include PTSD, is or is not 
present and, if so, whether any acquired psychiatric disorder is 
related to the Veteran's service.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD, it cannot be considered a claim limited only to that 
diagnosis, but rather must be considered a claim for any mental 
disability that may reasonably be encompassed by several factors 
including the claimant's description of the claim, the symptoms 
the claimant describes, and the information the claimant submits 
that VA obtains in support of the claim.  The Court found in that 
case that the appellant did not file a claim to receive the 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his medical condition, whatever it may be, causes him.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that one of the stressful incidents to which the 
Veteran refers came while he was "in transit, passing through," 
in Da Nang, Vietnam, waiting for the U.S.S. Thomaston (LST-28) in 
early January 1970.  Information of record from the JSRRC does 
not refer to a mortar attack having taken place at Camp Tien Sha 
during November 1969.  U.S. Army combat data reflected two 
attacks at that location on March 20, 1969, and on April 5, 1970.

With regard to another stressor, the Veteran claims that while 
serving on the U.S.S. Princeton (LPH-5) from January 1968 to 
November 1969, he witnessed wounded soldiers and dead bodies 
being evacuated by way of his ship.  Information from the JSRRC 
with regard to the activities of the Princeton reflect that it 
participated in two operations, one from June to early July 1968, 
and another from July 23 to mid-August 1968 as a logistical 
support unit and a mobile base for helicopter operations and 
medical evacuation in support of marines in the Quang Tri and Khe 
Sanh areas of Vietnam.  Reference was made to the ship supporting 
other operations for the remainder of the year 1968 until its 
return to California in mid-December 1968.  

As noted above, the report of psychiatric examination by VA in 
September 1968 gave an Axis I diagnosis of depressive disorder.  
No mention was made as to the etiology of the depressive 
disorder.  While PTSD was not diagnosed, the examiner stated that 
it could not be ruled out.  Also the mental health center where 
Veteran was receiving treatment essentially said the same thing, 
that being that PTSD could not be ruled out.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The Veteran should be accorded a 
psychiatric examination by a health-care 
professional knowledgeable in psychiatry 
for the purpose of determining the nature 
and etiology of any current psychiatric 
disorder.  Prior to the examination, the 
claims folder must be made available to and 
reviewed by the examiner.  A notation to 
this effect should take place in the 
record.  The examination report should 
elicit from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests and 
studies, to include psychological testing, 
are to be performed and the examiner should 
review the results of any testing prior to 
completing his or her report.  The examiner 
should identify all psychiatric disorders 
that may be present.  A diagnosis of PTSD 
should be confirmed or ruled out.  If PTSD 
is diagnosed, the elements supporting that 
diagnosis, to include any stressor 
elements, should be identified.  If PTSD is 
not diagnosed, the examiner should explain 
why the Veteran does not meet the criteria 
for such a diagnosis.  The examiner should 
also opine as to whether it is more likely 
than not (that is, to a degree of 
probability greater than 50 percent), at 
least as likely as not (that is, a 
probability of 50 percent), or unlikely 
(that is, a probability of less than 
50 percent) that PTSD or any diagnosed 
psychiatric disorder is related to any 
incident in the Veteran's active service.  
The Board notes that the term at least as 
likely as not does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a conclusion as it is to find 
against it.  If any psychiatric disorder 
other than PTSD is diagnosed, the examiner 
should opine as to its etiology.  The 
complete rationale for any opinion 
expressed should be provided.  If the 
examiner concludes that an opinion cannot 
be offered without engaging in speculation, 
then he or she should so indicate and 
explain why.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
scheduled examination.  The consequences of 
failing to report for a VA examination 
without good cause could result in a denial 
of the claim.  See 38 C.F.R. § 3.655.

3.  Thereafter, the VA should readjudicate 
the claim for entitlement to service 
connection for a chronic acquired 
psychiatric disability, to include PTSD.  
If the benefit sought remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case, and the case should then be 
returned to the Board for further review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


 Department of Veterans Affairs


